Citation Nr: 0620883	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of Department 
of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had recognized military service from February 
1941 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that concluded that new and 
material evidence was not submitted to reopen a claim for 
revocation of the forfeiture of VA benefits.  The veteran 
filed a timely appeal of this determination to the Board.


FINDINGS OF FACT

1.  In an October 1998 rating action, the RO denied the 
veteran's application to reopen a claim for revocation of the 
forfeiture of VA benefits; the veteran was notified of the 
decision and his appellate rights; the veteran did not appeal 
this determination and the decision became final.

2.  No new and material evidence regarding the veteran's 
claim for revocation of the forfeiture of VA benefits has 
been added to the record since the October 1998 RO decision; 
the evidence of record is cumulative and redundant, and does 
not, when considered with previous evidence of record, relate 
to an unestablished fact necessary to substantiate the 
veteran's claim, nor raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
a claim for revocation of the forfeiture of VA benefits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006)).  With respect to the veteran's application to reopen 
his finally decided claim for revocation of the forfeiture of 
VA benefits, the VCAA states that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  See also Trilles v. West, 13 Vet .App. 
314, 322 (2000) (en banc) (holding that an attempt to have 
forfeited benefits restored "is essentially one to reopen 
the forfeiture matter in a procedure similar to reopening 
disallowed claims for VA benefits as mandated by 38 U.S.C. §  
5108").  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a finally decided 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in a letters dated in May, July and September 
2003, and September 2004, provided the veteran with the 
notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  Specifically, the veteran was notified that he 
must show that he did not furnish false and fraudulent 
evidence concerning his family income, as well as the types 
of evidence needed in order to reopen finally decided claims.  
The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed that 
he should send information or evidence relevant to his claims 
to VA.  

In addition, the veteran and his representative were provided 
with a copy of the July 2003 rating action and the July 2004 
Statement of the Case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents and the letters sent to the veteran by the RO, the 
veteran was also specifically informed of the cumulative 
evidence previously provided to VA, or obtained by VA on his 
behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of the 
Court also applies in the present case.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, as applicable, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, supra.  In this regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file since October 1998 consists of statements, 
certificates and affidavits in support of his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the veteran.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis.

In this case, the veteran seeks to reopen a claim for 
revocation of the forfeiture of VA benefits. 

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 
also Trilles v. West, 13 Vet .App. 314, 322 (2000) (en banc) 
(holding that an attempt to have forfeited benefits restored 
"is essentially one to reopen the forfeiture matter in a 
procedure similar to reopening disallowed claims for VA 
benefits as mandated by 38 U.S.C. §  5108").

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen for 
revocation of the forfeiture of VA benefits.

In this case, the evidence before the RO in October 1998 
showed that the veteran became entitled to pension benefits 
effective in September 1978 based on no income as reported in 
October 1978.  In April 1979, the veteran filed to receive 
improved pension.  In April and August 1979 forms received by 
VA, the veteran reported no family income.  The veteran was 
awarded improved pension benefits effective January 1979.  At 
the time, the veteran was advised that he must notify VA 
immediately of any changes in the status of his family 
income.  Annual income questionnaires dated in December 1981 
and December 1982 also showed no family income.  The evidence 
as of October 1998 also indicated that in 1979, the veteran 
was unemployed and depended on his wife, who managed a beer 
house for her aunt.  The evidence revealed that the veteran's 
wife earned 800 pesos per month, or as much as12,000 pesos 
per year.  The bar that the veteran's wife managed was named 
the [redacted] and later the [redacted], and was 
registered in the name of the veteran's daughter, [redacted], 
who was also known as [redacted].  

Based on this and other evidence, the Board in an October 
1990 decision, found that forfeiture may be properly declared 
against the veteran.  Here, the Board found that the veteran 
knowingly and deliberately made and submitted to the VA false 
statements concerning the amount of his family income in an 
attempt to obtain VA benefits to which he had no legal 
entitlement.  

Over the years, the veteran has attempted on several 
occasions to reopen a claim for revocation of the forfeiture 
of VA benefits.  The latest claim was denied by the RO in 
October 1998.   Since that time, the veteran has submitted 
evidence consisting of statements, affidavits and 
certificates indicating that the veteran's wife was not the 
owner of the [redacted], but rather a "caretaker" of 
this establishment; that he has two daughters, [redacted] 
[redacted], born in May 1963, who was also known as [redacted], 
and Cindy [redacted], born June 1979; and that [redacted] [redacted] 
was the registered owner of the [redacted] which did not 
have a Business Tax Permit.  All of this information, 
however, was before the RO in October 1998, just as it was 
also before the Board in October 1990.  While the evidence 
may be new, therefore, in that it may be evidence not 
previously submitted to agency decisionmakers, it is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim, and does 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  See also Untalan v. Nicholson, 
No. 03-1628 (U.S. Vet. App. June 21, 2006) (presentation of 
new arguments based on evidence already of record at the time 
of the previous decision does not constitute the presentation 
of new evidence under 38 U.S.C. §  5108). 

Based on the foregoing, the Board finds that the evidence, 
submitted since the last final RO decision regarding the 
veteran's claim, contains no evidence that is not cumulative 
and redundant of the evidence before the RO in October 1998, 
and does not raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, new and 
material evidence has not been submitted and the claim for 
revocation of the forfeiture of VA benefits is not reopened. 




ORDER

New and material evidence not having been submitted to reopen 
a claim for revocation of the forfeiture of VA benefits, the 
appeal is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


